Per Curiam.

We do not think that the act 'of assembly obliges this Court to grant a habeas corpus, where the case has been already heard upon the same evidence by another court; and we do not think it expedient in this case, because it has been already heard upon the same evidence, and the party is not without remedy, as he may resort to a homine replegiando. The Court are not however to be understood as saying, that they have not authority to issue a habeas corpus in such a case, if they should think it expedient.
Habeas corpus refused.